ITEMID: 001-71113
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF KAZARTSEVA AND OTHERS v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1;Not necessary to examine Art. 13;Pecuniary damage - financial award;Non-pecuniary damage - finding of violation sufficient;Costs and expenses partial award - domestic and convention proceedings
JUDGES: Christos Rozakis
TEXT: 4. The applicants were born in 1946, 1957 and 1970 respectively and live in Voronezh.
5. The applicants are in receipt of welfare payments for their children. In 1999 – 2000 they brought separate sets of civil proceedings against a local welfare authority, claiming arrears in those payments.
6. On 17 December 1999 the Levoberezhny District Court of Voronezh awarded the first applicant 3,245.28 Russian roubles (RUR) against the welfare authority. This judgment entered into force on 28 December 1999.
7. On 31 January 2000 the writ of execution was issued and sent to the bailiffs.
8. On 26 July 2001 the bailiffs discontinued the enforcement proceedings in respect of the judgment of 17 December 1999 and returned the writ of execution to the first applicant, as the debtor had insufficient funds.
9. On 26 February 2002 the first applicant complained to the Department of Justice of the Voronezh Region about the bailiffs’ failure to execute the judgment in her favour.
10. By letter of 27 March 2002 the Department of Justice of the Voronezh informed the first applicant that the judgment in question had not been enforced, as the defendant had insufficient assets, and that it was open to her again to send the writ of execution to the bailiffs’ service.
11. On 29 April 2002 the first applicant lodged a court complaint against the bailiffs for their failure to enforce the judgment in her favour.
12. On 19 June 2002 the Leninskiy District Court of Voronezh allowed the first applicant’s complaint and ordered the bailiffs to recommence the enforcement proceedings.
13. On 2 June 2004 the first applicant was paid the amount due pursuant to the writ of execution.
14. On 29 March 2000 the Leninskiy District Court of Voronezh awarded the second applicant RUR 1,980.6 against the welfare authority. This judgment entered into force on 9 April 2000.
15. On 29 March 2000 the writ of execution was issued and sent to the bailiffs.
16. On 26 July 2001 the bailiffs discontinued the enforcement proceedings in respect of the judgment of 29 March 2000 and returned the writ of execution to the second applicant, referring to the lack of the debtor’s funds.
17. On 27 April and 6 May 2002 the second applicant again sent the writ of execution to the bailiffs’ service.
18. On 30 September 2002 the bailiffs returned the writ of execution to the second applicant, having stated that they had been unable to enforce the judgment in her favour, as the defendant refused to pay.
19. On 2 June 2004 the judgment of 29 March 2000 was paid in full.
20. On 9 November 2000 the Tsentralny District Court of Voronezh awarded the third applicant RUR 4,304.7. This judgment entered into force on 20 November 2000. On the same date the writ of execution was issued and sent to the bailiffs.
21. On 26 July 2001 the bailiffs discontinued the enforcement proceedings in respect of the judgment of 9 November 2000 and returned the writ of execution to the third applicant by reference to the lack of the debtor’s funds.
22. On 24 May 2002 the third applicant requested the bailiffs’ service and the Department of Justice of the Voronezh Region to ensure the enforcement of the judgment in her favour. It is unclear whether any response was ever sent to that request.
23. On 2 June 2004 the third applicant was paid the amount due pursuant to the writ of execution.
24. Section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997 provides that a bailiff’s order on the institution of enforcement proceedings must fix a time-limit for the defendant’s voluntary compliance with a writ of execution. The time-limit may not exceed five days. The bailiff must also warn the defendant that coercive action will follow, should the defendant fail to comply with the time-limit.
25. Under Section 13 of the Law, the enforcement proceedings should be completed within two months of the receipt of the writ of enforcement by the bailiff.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
